Citation Nr: 1034552	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  04-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a headache disorder.  

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin



INTRODUCTION

The Veteran served on active duty from April 1987 to June 1991.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2003 by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Board previously remanded the present claims for further 
development in September 2007.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia 
Theater of operations, from August 1990 to April 1991.

2.  The competent medical evidence of record attributes the 
Veteran's headache disorder to migraine and tension headaches, a 
known clinical diagnosis.

3.  A headache disorder, to include migraine and tension 
headaches was not present during service, and no competent 
evidence links the disorder to military service, or any incident 
therein.  

4.  The competent evidence of record confirms the Veteran's 
diagnosis with irritable bowel syndrome, a medically unexplained 
chronic multisymptom illness.



CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2009).

2.  Irritable bowel syndrome was incurred in-service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were 
accomplished in an April 2003 letter, which were provided before 
the adjudication of the Veteran's claims.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues decided herein has been obtained.  The 
Veteran's service, VA and private treatment records have been 
obtained, and he has not indicated there are any additional 
records VA should seek to obtain on his behalf.  Additionally, 
the Veteran has declined a hearing related to his claims and has 
been afforded VA medical examinations related to present claims.  
Therefore, the Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
Veteran's claims, and no further assistance to develop evidence 
is required.



Service Connection Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  The law also provides that service connection may 
be granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.

In addition, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 provides, 
in pertinent part, that VA will pay compensation to a Persian 
Gulf Veteran with a qualifying chronic disability that became 
manifest to a degree of 10 percent or more not later than 
December 31, 2011.  The term "qualifying chronic disability" 
requires that the disability cannot be attributed to any known 
clinical diagnosis, but includes irritable bowel syndrome.  The 
term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317.  

Headache

With respect to headaches, the Veteran maintains that he had the 
onset of his present headache disorder in-service.  In this 
regard, it is observed that since the Veteran has been diagnosed 
to have tension/migraine/mixed headaches, known clinical 
diagnoses, entitlement to benefits under the provisions of 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317is not warranted.  
Nevertheless, the Veteran may still establish service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Background:  The Veteran's August 1986 enlistment examination 
noted no abnormalities associated with the Veteran's (i) head, 
face, neck and scalp; (ii) nose; (iii) sinuses; or, (iv) 
neurological system.  In May 1990, the Veteran was treated for 
multiple symptoms, including light headedness and dizziness, 
which the military medical professional diagnosed as malaise 
secondary to Lyme disease.  Subsequently, in the same month, the 
Veteran complained of myalgia (i.e., muscle pain), which was 
found to be clinically consistent with Lyme disease.  In April 
1991, the Veteran underwent a separation examination, which noted 
no (i) head, face, neck and scalp; (ii) nose; (iii) sinuses; or, 
(iv) neurological system abnormalities.  On his April 1991 
separation Report of Medical History, the Veteran denied any 
history of frequent headaches.  

The first post-service evidence reflecting the Veteran's 
complaints, and/or treatment, for a headache disorder is an April 
2003 VA Gulf War examination.  At this time, the Veteran reported 
experiencing headaches approximately once-or-twice a week, 
lasting for 3-to-4 hours.  The examination report reflects the 
Veteran's head and neck being within normal limits and his 
neurological system being grossly intact.  Relying on the 
Veteran's account of his disorder, the pertinent medical evidence 
and current examination findings, the VA medical professional 
diagnosed the Veteran with tension headaches.  No suggestion or 
opinion linking this diagnosis to the military service, or any 
incident therein, was made.

A January 2004 private treatment record, addressing the Veteran's 
headache complaints, has also been associated with the claims 
folder.  At this treatment, the private physician noted the 
Veteran's service in the Southwest Asia Theater of operations, 
his in-service diagnosis with Lyme disease, and the current 
findings of a physical examination.  Ultimately, the private 
physician diagnosed the Veteran with a headache disorder, not 
otherwise specified; however, subsequent treatment records 
document no further complaints, and/or treatment, for any 
headache disorder.  Neither this treatment record, nor any other 
post-service treatment record, suggests or opines that any 
current headache disorder is related to the Veteran's military 
service or any incident therein.  

Pursuant to the Board's remand order, the Veteran was provided a 
September 2009 VA examination.  During the examination interview, 
the Veteran provided his account of the in-service onset of his 
headache disorder and of subsequent symptoms.  The VA examiner 
performed an appropriate physical and neurological examination of 
the Veteran, diagnosing a headache disorder.  Relying on the 
medical evidence of record, the Veteran's account of his disorder 
and current examination findings, the examiner noted that the 
Veteran's headaches were of a "mixed type," with elements of 
migraine and tension type headaches.  Relying on the Veteran's 
account of symptoms and the pertinent medical evidence, the 
examiner opined that Veteran's headache disorder was not likely 
related to his in-service diagnosis with Lyme disease diagnosis 
or any related residuals.  The examiner further opined that the 
Veteran's headaches were likely "the result of multiple problems 
and stressors in the context of someone who had infrequent 
headaches and who has predisposed headaches."  In a January 2010 
addendum, the examiner definitively opined that the Veteran's 
headache disorder was "not caused by or a result of prior 
military service."   

Analysis:  In any service connection claim, competent medical 
evidence and opinions are highly probative in establishing 
service connection.  The Veteran's service treatment record are 
absent of any in-service treatment, diagnosis, or complaints 
related to any headache disorder, or any similar condition.  
Further, no medical evidence of record (private or VA) provides 
any suggestion, must less an opinion, relating any currently 
headache disorder to the Veteran's military service, or any 
incident therein.  In fact, at the Veteran's September 2009 VA 
examination, the examiner addressed his in-service diagnosis with 
Lyme disease, opining that any current headache disorder was not 
related to this in-service diagnosis, or any associated 
residuals.  Additionally in a January 2010 addendum opinion, the 
VA examiner, specifically considering the Veteran's account of 
his disorder, his confirmed service in the Southwest Theater of 
operations and the relevant medical evidence of record, 
essentially opined that a headache disorder, to include migraine 
and tension headaches, was not related to military service, or 
any incident therein.  

The only medical opinions of record specifically addressing the 
determinative issue of this claim are the September 2009 VA 
examination report and January 2010 addendum that both tend to 
weigh against the Veteran's claim.  There is no medical evidence 
of record that provides even an arguable suggestion that the 
Veteran's headaches had its onset in-service or are related to 
military service, or any incident therein.  

The Board has considered the Veteran's assertions that his 
headache disorder, to include migraine and tension headaches, had 
its onset in-service, and/or was caused by military service.  
However, in the present circumstance, the Veteran does not have 
the medical training or expertise to provide a credible opinion 
to this effect.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Moreover, any claim of experiencing chronic headache 
symptoms since service is contradicted by the absence of any in-
service complaints and/or treatment for any such symptoms, and 
the absence of any abnormality of this nature being noted at his 
April 1991 separation examination.  The Veteran denied any 
history of frequent headaches, on his April 1991 separation 
Report of Medical History.  Further, there is no medical 
evidence, reflecting any treatment for a headache disorder for 
many years after service, with the first treatment being some 12-
years after separation (1991-2003).  Indeed, there is otherwise 
no indication that any headache disorder was diagnosed or treated 
for a little over a decade following the Veteran's separation 
from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
deciding a service connection claim).  

The Board has also reviewed and considered the lay statements 
submitted on the Veteran's behalf that detail observation of the 
Veteran's headache symptoms; nonetheless, these statements are of 
limited probative value and provide minimal, if any, support for 
the Veteran's claim, as the respective statements do not detail 
observation of any headache symptoms while the Veteran was in-
service.  

In sum, the absence of any competent evidence reflecting the 
presence of a headache disorder in service, the absence of 
competent evidence linking the Veteran's headache disorder to 
military service, or any incident therein, together with the many 
years between separation from service and the first evidence of 
any diagnosis or treatment of the disorder together tend to weigh 
against the Veteran's claim.  Therefore, the Board finds that a 
headache disorder was not incurred in or aggravated by military 
service.  

As the preponderance of the evidence is against the Veteran's 
claim, the reasonable doubt doctrine is not for application.


Irritable Bowel Syndrome

As previously outlined, the Veteran's DD-214 confirms his service 
in the Southwest Asia Theater of operations from August 1990 to 
April 1991.  As such, the Veteran is a Persian Gulf Veteran, 
within the meaning of 38 C.F.R. § 3.317and may establish service 
connection for irritable bowel syndrome under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.  

The record reflects the Veteran underwent a VA examination in 
September 2009, where he specifically reported he developed 
irritable bowel symptoms while in the Southwest Asia Theater of 
operations and the examiner diagnosed the Veteran to have 
irritable bowel syndrome, a "qualifying chronic disability" for 
VA purposes under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Although the examiner opined, in a November 2009 addendum, that 
it less likely than not that the Veteran's diagnosed irritable 
bowel syndrome is related to military service, no alternative 
cause of the disability was identified as would overcome the 
benefit afforded the Veteran by virtue of the regulations cited 
above.  Thus, the Board concludes that the criteria to establish 
service connection for irritable bowel syndrome are met.  


ORDER

Service connection for a headache disorder is denied.

Service connection for irritable bowel syndrome is granted.


REMAND

The Veteran's Claims Assistance Act outlines the VA's duties to 
assist a Veteran substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002).  Part of this duty requires the VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA benefits.  
Id.

Regarding the Veteran's service connection claim for an acquired 
psychiatric disorder, to include PTSD, he was provided a 
September 2009 VA examination, pursuant to the Board's 2007 
remand, resulting in his diagnosis with a bipolar disorder.  It 
was also noted that PTSD was considered "highly likely" to be 
present.  However, the examination report does not include an 
opinion as to the etiology of the Veteran's bipolar disorder, as 
requested in the Board's remand.  As such, additional development 
is necessary.  Moreover, a more definitive conclusion is needed 
with respect to a diagnosis of PTSD, and investigation of the 
claimed stressors is warranted.  (These stressors include (i) 
engaging and possibly killing enemy military personnel, (ii) 
performing reconnaissance missions, (iii) witnessing fellow 
service members killed, and (iv) escorting the body of fallen 
service member home.)  

Lastly, based on the evidence of record, the Board finds that 
additional notice and possibly development efforts, pursuant to 
the Veterans' Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103(a), must be undertaken.  Specifically, VA should provide 
notice of the criteria necessary to establish service connection 
for PTSD, as outlined in applicable criteria.  Moreover, the 
AMC/RO should reconsider the Veteran's claim in light of recent 
revisions to that criteria.  See 75 Fed. Reg. 39843-39852 (July 
13, 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
with an appropriate notice letter, addressing 
the criteria necessary to establish service 
connection for an acquired psychiatric 
disorder, to include posttraumatic stress 
disorder (PTSD), in compliance with both 
38 U.S.C.A. § 5103(a) and the recently 
revised 38 C.F.R. § 3.304(f), 75 Fed. Reg. 
39843-39852 (July 13, 2010).  

2.  After allowing the Veteran an opportunity 
to submit additional evidence and/or 
information, the AMC/RO should review the 
additional submissions, if any, and undertake 
appropriate development efforts, to include, 
but not limited to, stressor corroboration 
and/or obtaining outstanding treatment 
records pertinent to the claim.  All notice 
and development efforts should be in 
writing and associated with the claims 
folder.  

3.  Fully documenting its efforts, the AMC/RO 
should attempt to obtain the records (e.g. 
command history, Operations Report and 
Lessons Learned, or other appropriate 
records) of the activities of the Veteran's 
unit (2nd Recon Bn 2nd Marines), during its 
period of service in the Persian Gulf from 
August 1990 to April 1991, which might show 
if the unit or its members engaged and 
possibly killed enemy military personnel; 
performed reconnaissance missions; observed 
fellow service members killed; and/or, 
escorted the bodies of fallen service members 
back to the United States.  Efforts to obtain 
the records should end only if VA concludes 
that the records sought do not exist, that 
further efforts to obtain those records would 
be futile, or where the Federal department or 
agency advises VA that the requested records 
do not exist or the custodian does not have 
them.  Any negative response should be in 
writing, and associated with the claims 
folder.

4.  Upon completion of the aforementioned 
development efforts, the AMC/RO should 
identify any stressors considered 
corroborated, and if the claim may not at 
that time be granted, arrange for the Veteran 
to be examined to determine the etiology of 
any currently diagnosed acquired psychiatric 
disorder.  Whether or not PTSD is present 
should be specifically ascertained.  The 
claims folder should be reviewed by the 
examiner and that review should be indicated 
in the examination report.  If PTSD is 
diagnosed, the examiner should specifically 
indicate if the Veteran's claimed stressors 
adequately support, and are related to, this 
diagnosis.  As to any other acquired 
psychiatric diagnosis as may be made, the 
examiner should indicate whether it had its 
onset in-service.  A full rationale should be 
provided for any and all provided 
conclusions.  

5.  The AMC/RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefit sought on 
appeal may now be granted.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


